Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Earnie Amos Barber, Appellant                         Appeal from the 8th District Court of Delta
                                                      County, Texas (Tr. Ct. No. 7230). Opinion
No. 06-13-00099-CR        v.                          delivered by Justice Carter, Chief Justice
                                                      Morriss and Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Earnie Amos Barber, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 24, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk